

Exhibit 10.4


FORM OF AGREEMENT UNDER NACCO INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE LONG-TERM INCENTIVE BONUS PLAN




NACCO Industries, Inc.
5875 Landerbrook Drive
Cleveland, Ohio 44124-4017
Attention: Secretary


Re:
20__ Grants of Award Shares under Supplemental Executive Long-Term Incentive
Bonus Plan



    
The undersigned is an employee of NACCO Industries, Inc. (the “Company”) or one
of its wholly-owned subsidiaries (together with the Company, the “Employers”) to
whom grants of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company (“Class A Common”) were made on ______ __, 20__
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company pursuant to the NACCO Industries, Inc. Supplemental Executive Long-Term
Incentive Bonus Plan (the “Plan”). I hereby accept the Award and acknowledge to
and agree with the Company as follows:


1. Award. I acknowledge that the Committee has granted the Award to me subject
to the terms of the Plan for the January 1, 20__ through December 31, 20__ Award
Term, the terms of the resolutions of the Committee pursuant to which the Award
was made and the terms of this Agreement, and I hereby acknowledge receipt of
stock certificate numbered [number] for [number] shares of Class A Common
representing the Award Shares.


2. Restrictions on Transfer. I represent and covenant that, other than a
Transfer (as defined below) (a) by will or the laws of descent and distribution,
(b) pursuant to a domestic relations order meeting the definition of a qualified
domestic relations order under Section 206(d)(3)(B) of the Employee Retirement
Income Security Act of 1974, as amended (“QDRO”), (c) to a trust (a “Trust”) for
my benefit or the benefit of my spouse, my children or my grandchildren
(provided that Award Shares transferred to such a Trust shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee, the Award Shares
shall be non-transferable and I shall not make (or attempt to make) any sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance of the
Award Shares (collectively, a “Transfer”).


3. Lapse of Restrictions. I acknowledge that the transfer restrictions on the
Award Shares set forth in paragraph 2 above shall lapse for all purposes and
shall be of no further force or effect upon the earliest to occur of: (a)
December 31, 20__; (b) the date of my death or permanent disability; (c) five
years after retirement in accordance with the terms of The Combined Defined
Benefit Plan of NACCO Industries, Inc. and Its Subsidiaries (or, if I am not a
member of such plan, five years after my termination of employment with the
Employers after reaching age 60 with at least 15 years of service with the
Employers) (or earlier with the approval of the Committee); (d) an extraordinary
release of transfer restrictions as described in paragraph 3A below; (e) the
Transfer of Award Shares pursuant to a QDRO, but only as to the shares so
transferred; and (f) a lapse of transfer restrictions as determined by the
Committee in its sole and absolute discretion. As notice of such transfer
restrictions, I acknowledge that there is affixed to each stock certificate
representing Award Shares the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE
LONG-TERM INCENTIVE BONUS PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE
PLAN SHALL LAPSE FOR ALL PURPOSES



--------------------------------------------------------------------------------



AND SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER DECEMBER 31, 20__, OR SUCH
EARLIER TIME AS PROVIDED IN THE PLAN.


3A. Extraordinary Release of Transfer Restrictions. At any time following the
third anniversary of the date Award Shares are issued, a Participant may request
in writing that the Committee authorize the lapse of restrictions on Transfer of
such Award Shares if the Participant desires to dispose of such Award Shares for
(i) the purchase of a principal residence for the Participant, (ii) payment of
medical expenses for the Participant, his spouse or his dependents, (iii)
payment of expenses for the education of the Participant, his spouse or his
dependents or (iv) any other extraordinary reason which the Committee has
previously approved in writing, provided that the restrictions on no more than
20% of such Award Shares may be released pursuant to this paragraph 3A. The
Committee shall have the sole power to grant or deny any such request. Upon the
granting of any such request, the Company shall cause the release of
restrictions pursuant to paragraph 3 of such number of Award Shares as the
Committee shall authorize.


4. Obligations. I agree that each Trust and I shall fulfill the obligations
imposed with respect to Award Shares by the Plan and this Agreement.


5. Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon and to participate in any of the matters described in
clauses (a) and (c) of Section 7 of the Plan. Any securities that I receive in
respect to Award Shares in connection with any of such matters shall be deemed
to be Award Shares, and shall be subject to the transfer restrictions set forth
herein to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued (unless such
restrictions are modified or eliminated by the Committee).


6. Surrender of Certificates. I understand that: (a) in the case of a Transfer
under clause (a) or (b) of paragraph 2 above, on surrender to the Company by my
successor or successors in interest to the Award Shares of the appropriate
certificate or certificates reflecting the Award Shares, or (b) on surrender to
the Company (or its delegate) of the appropriate certificate or certificates
reflecting Award Shares with respect to which the transfer restrictions have
otherwise lapsed in accordance with paragraph 3 or 3A above, the Company shall
cause a new certificate or certificates to be issued without any legend
referring to such restrictions.


7. Withholding. In order that the applicable Employer may satisfy its
withholding obligations with respect to the compensation income resulting from
the grant of any Award Shares, I authorize and direct the applicable Employer to
withhold from any amounts otherwise payable to me such amounts of taxes with
respect to the income attributable to such shares and at such time or times as
may be required to be withheld, including, without limitation, taxes required to
be withheld by reason of the compensation required to be reported for Federal
income and employment tax purposes by me, all as determined in good faith in the
sole judgment of the applicable Employer. If there are no such amounts otherwise
payable to me, or if such amounts are insufficient, I will reimburse or
indemnify the applicable Employer or make provision satisfactory to the Board of
Directors or the Committee (or to any officer authorized for that purpose by the
Board of Directors or the Committee) to reimburse or indemnify the applicable
Employer for such amounts of taxes at such time and from time to time, as the
applicable Employer may make demand for such reimbursement or indemnity. If and
to the extent that in the sole judgment of the Board of Directors or the
Committee (or any officer authorized for that purpose by the Board of Directors
or the Committee) it appears advisable to do so, in order to enforce the
Company’s rights under the Plan and this Agreement, the Company shall not issue
or cause to be issued to me (or to my successor in interest), any new stock
certificate without any legend referring to the transfer restrictions with
respect to the Award Shares as to which such restrictions have lapsed, unless
and until such amounts of taxes have been withheld from amounts otherwise
payable to me (or any of my successors in interest), or I (or such successor in
interest) reimburse or indemnify the applicable Employer for such amounts of
such taxes or make other provisions for reimbursement or indemnification to the
applicable Employer of such taxes, satisfactory in the sole judgment of the
Board of Directors or the Committee (or such officer) exercised in good faith.



--------------------------------------------------------------------------------





8. No Right to Employment. I acknowledge that the grant of Award Shares to me
does not in any way entitle me to continued employment with the Employers and
does not limit or restrict any right that the Employers otherwise may have to
terminate my employment.
                            


 
 
 
 
 
[name]
 
 
 
ACCEPTED
__________________ , 20__
 
NACCO INDUSTRIES, INC.
 
 
 
 
By:
 
 
 
[name and title]
 

                                                             








    





